Citation Nr: 1439840	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1944 to May 1946. He died in December 2009; the appellant claims as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the RO. 

The Board notes that the Appellant was previously represented by the Oregon Department of Veterans' Affairs (as reflected in a December 2009 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative). In August 2013, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of private attorney Todd S. Hammond. The Board recognizes the change in representation.

The letter from a VA physician dated April 13, 2013 may have raised the issue of entitlement to benefits under the provisions of 38 U.S.C.A. § 1151.  The AOJ should take any action deemed appropriate.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 



FINDINGS OF FACT

1. At the time of his death, the Veteran had been granted service connection for anxiety disorder; bilateral hearing loss; nerve damage, status post right forehead injury; tinnitus; and, headaches associated with nerve damage, status post right forehead injury. 

2. The Veteran died in December 2009 as the result of acute myeloid leukemia (AML) with recurrent GI (gastrointestinal) bleeds; prostate cancer; coronary artery disease; and, disseminated strongyloides as other significant conditions contributing to death.  The fatal disease processes were not manifest during service or within one year of separation.  The fatal processes were unrelated to service.

3. The Veteran is not shown to have manifested complaints or findings referable to strongyloides in service or for many years thereafter.   

4. The contributory disseminated strongyloides is not shown to have been due to an event or incident of the Veteran's period of active service.

5. A service-connected disability is not shown to have caused or contributed substantially or materially in producing or accelerating the Veteran's demise.    


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not cause or contribute substantially or materially in producing  death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013). 

2. Strongyloides was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. § 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 


VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any defect in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished). 

In this case, in a February 2010 letter issued prior to the decision on appeal, the RO notified the appellant of the evidence needed to substantiate her claim for service connection for the cause of the Veteran's death. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant. Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA and private treatment records and an April 2013 statement from the Veteran's treating rheumatologist regarding the impact the Veteran's strongyloides (GI condition) had on his overall health. 

Based on the foregoing, the Board concludes that there has been compliance with the duty to notify and assist provisions.  The appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. The appellant was an active participant in the claims process by providing evidence and argument and offering testimony at her Board hearing.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, the appellant presented testimony at a hearing before the Board.  During the hearing, the undersigned VLJ clarified the issues on appeal, explained the concept of service connection for cause of death, identified evidentiary deficits, and suggested the submission of additional evidence to support the appellant's claim.  The VLJ clearly identified the need to submit nexus evidence of a relationship between the strongyloides (GI condition) and the cause of the Veteran's death and also left the record open for a 60-day period following the hearing to allow for the submission of such additional evidence. The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2013).

Analysis

Under 38 U.S.C.A. § 1310, when a veteran dies from a service related disability, VA will pay dependency and indemnity compensation (DIC) to the veteran's surviving spouse. To establish that a veteran died from a service related disability, i.e., service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service was either a principal or contributory cause of death. 38 C.F.R. § 3.312.

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto. 38 C.F.R. § 3.312(b). For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death. In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

The Veteran's death certificate shows that the immediate cause of death was acute myeloid leukemia (AML). Other significant conditions contributing to death included recurrent GI bleeds, prostate cancer, coronary artery disease and disseminated strongyloides. The certificate also shows that no autopsy was performed.

At the time of his death, the Veteran was in receipt of service connection for anxiety disorder, rated 30 percent disabling; bilateral hearing loss, rated 10 percent disabling; nerve damage, status post right forehead injury, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and, headaches associated with nerve damage, status post right forehead injury, rated 0 percent disabling. 

Here, the Board notes that there is no probative evidence indicating and the appellant does not even assert that a service-connected disability (i.e., anxiety disorder; bilateral hearing loss; nerve damage, status post right forehead injury; tinnitus; and, headaches associated with nerve damage, status post right forehead injury) contributed "substantially or materially" to his death as required by 38 C.F.R. § 3.312. Furthermore, nothing suggests that he was less capable of resisting the effects of the fatal disease process (AML) due to the service-connected anxiety disorder; bilateral hearing loss; nerve damage, status post right forehead injury; tinnitus; and, headaches associated with nerve damage, status post right forehead injury) . 38 C.F.R. § 3.312(c)(3).   Furthermore, there is no evidence or allegation that AML, GI bleeds, prostate cancer or heart disease were manifest during service or within one year of separation.  Such disease processes were not noted during service and nothing suggests that there were characteristic manifestations of the chronic disease processes during service.  38 C.F.R. § 3.303.

Rather, the appellant asserts that the cancer (AML) onset as a result of a weakening of the Veteran's immune system due to the parasite strongyloidiasis. The appellant asserts that the Veteran contracted the parasite during his period of service. In support of this claim, the appellant submitted internet fact sheets from the Center for Disease Control and Prevention (CDC), entry from the Oxford Journals medicine, and fact sheet from the Northern Territory Government Centre for Disease Control generally regarding strongyloidiasis infection.  

Thus, the appellant argues that the immediate or contributory cause of death was itself related to service (i.e., disseminated strongyloides was related to service). In determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied. See 38 U.S.C.A. § 1310(a).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Service treatment records are devoid of complaints of or treatment for parasites or GI issues. A May 1947 report of VA examination reflects that regarding the Veteran's digestive system (mouth, teeth, gums, stomach, intestines, liver, gall bladder and rectum), his tonsils were markedly hypertrophied bilaterally. Pertinent diagnosis was chronic tonsillitis, bilaterally. April 1947 laboratory examination findings (bile bacteria, crystals, indicant, acetone, diacetic acid, beta-hydroxy-butyric acid) were negative; occult blood testing was negative. 

A May 2006 VA hospital course reflects that the Veteran was admitted for pneumonia. The record documents, in pertinent part, "patient with likely transient bacteremia, chronic steroid dependence and hypovolemia all contributing factors." A December 2006 private hospital course documents the treatment the Veteran received for syncopal episodes and emesis. He was hypotensive on admission and was consistent with sepsis. He did have some problems with abdominal distension and x-rays suggested small bowel obstruction versus ileus. The examiner noted that the Veteran's gastrointestinal symptoms resolved rapidly; x-rays improved; his diet was advanced and he was tolerating solids; and, he was discharged in stable condition. Discharge diagnoses, in pertinent part, E. coli bacteremia and ileus versus small bowel obstruction. An October 2009 VA treatment record reflects, in pertinent part, assessment of recent strongyloides/E-coli infection.

In an April 2013 statement, the Veteran's treating VA physician reported that he had treated the Veteran for approximately 20 years prior to his death for rheumatoid arthritis. The physician noted that the Veteran also suffered from other severe disorders including AML with a chronic immunocompromised condition from chronic use of medications such as steroids and methotrexate. The physician also reported that the Veteran suffered from a chronic form of GI strongyloides infection. The physician explained that the GI infection was most probably a significant factor in the Veteran's later years of poor health and was related as an untoward "side effect" to his chronic immunosuppressive treatment as part of the standard of care for his rheumatoid arthritis. 

Here, post-service medical records show that the strongyloides was documented decades after service.  However, there is simply no competent or credible evidence that suggests the strongyloides was related to service. Additionally, while the strongyloides infection was productive of deterioration in health, it was also a side effect of chronic immunosuppressive treatment taken as part of the standard of care for his rheumatoid arthritis.  For these reasons, service connection for the cause of death must be denied.

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records. With regard to the cause of death claim, a medical opinion has not been obtained with respect to whether the strongyloides that contributed to cause the Veteran's death was incurred in service. The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death. Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim." Wood, 520 F.3d at 1348 . The evidence of record does not establish or suggest that the strongyloides that contributed to cause the Veteran's death had an onset in service. Consequently, there was no reasonable possibility that a medical opinion would assist in substantiating the claim, and VA was therefore not required to obtain such an opinion.

The only other evidence of record supporting the appellant's claim is her general lay assertions.  In this case, the Board finds that the appellant was competent to state that the Veteran had strongyloides as such is confirmed by the record.  However, she has not established that the strongyloides was incurred in or otherwise related to event or incident of the Veteran's period of service.  Here, her allegations are non-specific and are no more than conjecture.  Nothing in her pleadings establishes actual in-service incurrence. Even her reference to what she may have been told by the Veteran's doctor (see March 2013 hearing transcript, page 8) was non-specific and does not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is sympathetic to the appellant's claim, but there is no basis for relating the Veteran's strongyloides or any fatal disease process to an event or incident of service. The Board has also considered the appellant's assertions, but finds they are of limited probative value for the purpose of linking the actual cause of the Veteran's death to service or a service-connected disability. Again, the Board points out that the Veteran's strongyloides was diagnosed many years after service and there is no proof of actual direct causation. Regarding the internet articles concerning strongyloidiasis infection, the Board notes that these articles are general in nature and do not specifically relate to the facts and circumstances surrounding the Veteran's particular case.

We also note that the April 2013 opinion from the VA physician does not relate the GI strongyloides infection to service.  Rather, he determined that it was a side effect of treatment for rheumatoid arthritis.

Accordingly, on this record, service connection for the cause of the Veteran's death must be denied. In reaching this conclusion, the Board finds that the benefit-of-the-doubt doctrine does not apply.  As the preponderance of the evidence is against the claim, the appeal must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).



ORDER

Service connection for cause of the Veteran's death is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


